Opinion
Per Curiam,
This is an appeal from an order of the Municipal Court of Philadelphia in an adoption case. The statute providing for adoption does not give the right of appeal. See Act of April 4, 1925, P. L. 127, as amended, 1 P.S. §1 et seq. An appeal in an adoption proceeding is in the nature of a certiorari. Maisels Adoption Case, 395 Pa. 329, 332, 149 A. 2d 38 (1959). Under these circumstances, the Act of March 2, 1923, P. L. 3, 17 P.S. §187, giving this Court jurisdiction of appeals from the Municipal Court of Philadelphia, does not give us jurisdiction of appeals from adoption orders in the Municipal Court. Bell Appeal, 396 Pa. 592, 152 A. 2d 731 (1959).
*462The appeal is therefore certified to the Supreme Court.